Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 1 of 58 - Page ID#: 779

                                                                                      1


  1                           UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
  2                          NORTHERN DIVISION AT COVINGTON
                                         - - -
  3
         NICHOLAS SANDMANN, by and through his :          Docket No. 19-CV-19
  4      parents and natural guardians,        :
         TED SANDMANN and JULIE SANDMANN,      :          Covington, Kentucky
  5                                            :          October 16, 2019
                           Plaintiffs,         :          1:00 p.m.
  6               versus                       :
                                               :
  7      WP COMPANY, LLC, d/b/a                :
         THE WASHINGTON POST,                  :
  8                                            :
                           Defendant.          :
  9
                                            - - -
 10
                              TRANSCRIPT OF ORAL ARGUMENT
 11                          BEFORE WILLIAM O. BERTELSMAN
                             UNITED STATES DISTRICT JUDGE
 12
                                            - - -
 13      APPEARANCES:

 14      For the Plaintiffs:              TODD V. McMURTRY, ESQ.
                                          Hemmer, DeFrank, Wessels PLLC
 15                                       250 Grandview Drive
                                          Suite 500
 16                                       Ft. Mitchell, KY 41017

 17                                       L. LIN WOOD, ESQ.
                                          NICOLE JENNINGS WADE, ESQ.
 18                                       L. Lin Wood, PC
                                          1180 W. Peachtree Street
 19                                       Suite 2040
                                          Atlanta, GA 30309
 20

 21      For the Defendant:               KEVIN T. BAINE, ESQ.
                                          KATHERINE M. MEEKS, ESQ.
 22                                       THOMAS G. HENTHOFF, ESQ.
                                          Williams & Connolly
 23                                       725 12th Street, N.W.
                                          Washington, DC 20005
 24

 25
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 2 of 58 - Page ID#: 780

                                                                                      2


  1                                       PHILIP W. COLLIER, ESQ.
                                          BETHANY A. BREETZ, ESQ.
  2                                       Stites & Harbison, PLLC
                                          400 West Market Street
  3                                       Suite 1800
                                          Louisville, KY 40202
  4

  5      Court Reporter:                  JOAN LAMPKE AVERDICK, RDR, CRR
                                          Official Court Reporter
  6                                       35 W. Fifth Street
                                          Covington, KY 41011
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24           Proceedings recorded by mechanical stenography,
         transcribed by computer.
 25
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 3 of 58 - Page ID#: 781

                                                                                      3


  1           (Proceedings commenced at 1:00 p.m.)

  2                 THE COURT:    All right.     Good afternoon, everybody.

  3      We're here, of course, on the lawsuit by Mr. Sandmann today

  4      against the Washington Post.

  5           By way of background -- I see a lot of spectators.             I

  6      don't know how much you know what's going on with this

  7      particular incident that occurred in Washington, but I have

  8      five lawsuits arising out of this incident.           Three of them are

  9      against newspapers.      Two of them are against people who posted

 10      comments on newspaper websites or other websites, one of which

 11      is by a United States senator who's running for president.

 12           So we're confronted with a novel situation here.             You

 13      have a conflict of principles of law.          You have this incident

 14      that occurred.     We haven't had any evidence on it yet, but

 15      it's my understanding that this resulted in a lot of

 16      harassment by the public of the plaintiff, even death threats.

 17      Had to have police at the school, have police, as I understand

 18      it, at his mother's place of employment.

 19           But on the other hand, what I have to deal with is

 20      principles of libel law that we've all known for centuries and

 21      didn't have a case like this in mind.          For instance, a

 22      statement of an opinion cannot be libel.           That's a rule that

 23      goes back a couple hundred years.         And there are other similar

 24      rules.

 25           So there's a great deal of difficulty reconciling this
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 4 of 58 - Page ID#: 782

                                                                                      4


  1      situation with the principles of libel law.           And that's why I

  2      got a 95-page post-amended complaint and a 65-page brief on

  3      each side.    And you've got good lawyers on both sides who are

  4      raising every point they can think of in favor of their

  5      client.

  6           So it's a very complicated situation all arising out of

  7      something that apparently occurred in about 10 to 15 minutes

  8      there in Washington.      Plus comments, of course, that were made

  9      about it.

 10           So as you know, we had the original complaint, and we

 11      went over that and applied these principles of libel law and

 12      decided that while the incident was unfortunate, it did not

 13      reach the standards of libel law, especially the part about

 14      you can't sue on the basis of an opinion.

 15           Now there has been tendered a motion to reconsider that,

 16      along with an amended complaint that goes into a lot more

 17      detail.    The amended complaint runs 95 pages, which I have

 18      read several times, much to the stress of my eyes, but I have

 19      done it.

 20           So this is what we have to deal with today.            And I think

 21      everybody's in good will.       We have excellent lawyers.        Each of

 22      them have made excellent arguments.          I'm doing the best I can.

 23      And we'll have to deal with the situation as we have it, and

 24      I'll do what I've been doing for 40 years and try to deal with

 25      it on an equal basis.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 5 of 58 - Page ID#: 783

                                                                                      5


  1           Okay.    So before the Court is the plaintiff's motion to

  2      reconsider the dismissal and file a first amended complaint.

  3      So you may proceed with that, sir.

  4                  MR. McMURTRY:    Thank you, Your Honor.       Todd McMurtry

  5      here on behalf of Nicholas Sandmann.

  6           May I speak from the podium?

  7                  THE COURT:   Yes, please.     Keep your voice up so we

  8      can hear you.     You can raise that podium.        There's a switch on

  9      the side.    You can raise that.

 10                  MR. McMURTRY:    Thank you.

 11           Well, again, good afternoon, Your Honor.           I want to begin

 12      by reintroducing to you my client, Nicholas Sandmann, who is

 13      seated here.

 14                  THE COURT:   Mr. Sandmann.

 15                  MR. McMURTRY:    Along with his parents, Ted and Julie,

 16      who are over there in the back row.          And I'm also joined by my

 17      co-counsel, Lin Wood and Nicole Wade, both who are joining us

 18      from Atlanta today.

 19           Your Honor, in your order, you said that I could divide

 20      my 30 minutes of argument, and what I'd like to do is take 20

 21      now and then save 10 for the end.

 22                  THE COURT:   Okay.

 23                  MR. McMURTRY:    Thank you.

 24           Again, to begin, Your Honor, thank you for granting us

 25      this opportunity to discuss with you why we think you should
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 6 of 58 - Page ID#: 784

                                                                                      6


  1      reconsider your judgment dismissing Nicholas Sandmann's claims

  2      with prejudice.

  3           As the Sixth Circuit has held, a grant of dismissal --

  4                 THE COURT:    Let's stop there.      With prejudice, all

  5      that means is it's on the merits.         It doesn't mean you can't

  6      make a motion -- well, you did tender another complaint.

  7                 MR. McMURTRY:     Yes.

  8                 THE COURT:    It doesn't mean you can't have -- matter

  9      of fact, you have tendered a complaint so you must realize

 10      that.

 11                 MR. McMURTRY:     Correct.    Yes, we do.     And that's the

 12      point that I wanted to make, simply that implicit, we do seek

 13      to tender our amended complaint under the standard.             So we

 14      accept that and agree with what Your Honor has said.

 15           And as we've argued in our motion, in our response, we

 16      believe that this Court should exercise its considerable

 17      discretion to allow Nicholas Sandmann to file his first

 18      amended complaint.

 19           Grant of this motion would, in essence, acknowledge that

 20      the plaintiff's first amended complaint is properly brought

 21      and that the plaintiff should be granted an opportunity under

 22      these circumstances to more fully allege his claims.             And as

 23      the Court said, factually speaking, it's simple to look at;

 24      but needless to say, there was a lot happening in and around

 25      the Washington Mall on January 18th of this year.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 7 of 58 - Page ID#: 785

                                                                                      7


  1           Our argument in support of this motion focuses on three

  2      key points:

  3           First, the clear inclusion of Nicholas Sandmann and his

  4      picture in six of the seven publications that are referenced

  5      in our complaint make the complaint -- or make those

  6      publications of and concerning Nicholas Sandmann.             And we

  7      allege with respect that the Court overlooked these pictures

  8      that we referenced in our complaint, were part of the -- the

  9      pictures and viral video were part of the articles that the

 10      Washington Post published online, and as well his picture did

 11      appear in one of the print publications.           So that's the first

 12      point.

 13           The second point is that the editor's notes came out

 14      about ten days or so after we filed our complaint.             Those were

 15      addressed in the motions and introduced by the Washington Post

 16      and also were addressed in our response to the initial motion

 17      to dismiss the complaint.       And we think that by allowing us to

 18      include those in our amended complaint, it provides for a more

 19      complete factual statement of what occurred, and it's helpful

 20      to the Court and to others in assessing Mr. Sandmann's claims.

 21      And we think that the Court should permit us to include those

 22      by way of an amended complaint.

 23           And then the third point is, is that we allege that the

 24      Court failed to look at the arguments that were -- to the

 25      statements that are alleged to Mr. Phillips, or the statements
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 8 of 58 - Page ID#: 786

                                                                                      8


  1      Mr. Phillips made in his complaint; that the Court, when it

  2      looked at those in a spreadsheet, that it didn't take the

  3      statements in the context of the entire article and,

  4      therefore, missed the gist of those statements.

  5           So we allege, just for purposes of seeking this motion

  6      for leave, that simply the attachment of the, you know,

  7      sentences taken away from their context is something that is

  8      in error of this Court.

  9                 THE COURT:    Well, I believe you also add considerable

 10      materials on the background of Mr. Phillips --

 11                 MR. McMURTRY:     Correct, we did.

 12                 THE COURT:    -- that weren't in the original

 13      complaint.

 14                 MR. McMURTRY:     That's right.

 15                 THE COURT:    At least you expanded on them.

 16                 MR. McMURTRY:     Correct.    And the reason that we're

 17      seeking --

 18                 THE COURT:    About ten pages worth.

 19                 MR. McMURTRY:     I know.    There's doubling down,

 20      there's tripling down, and there's quadrupling down.

 21                 THE COURT:    I don't blame you.

 22                 MR. McMURTRY:     I think that that's what we were

 23      trying to do here.

 24           And when you look at the additional allegations of Mr.

 25      Phillips, really the goal of that is to seek to take his
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 9 of 58 - Page ID#: 787

                                                                                      9


  1      statements from what the Court has described as opinion to

  2      being, in essence, a false factual narrative that was put

  3      forward for the specific political purpose and, therefore, not

  4      protected as an opinion statement.         That's part of the reason

  5      why we put so much of Mr. Phillips' history as a professional

  6      protester into the complaint.

  7                 THE COURT:    All right.

  8                 MR. McMURTRY:     So, you know, moving forward, Your

  9      Honor, we do believe that under Rule 59 and 59(e) and 60(b),

 10      that the Court has considerable discretion to grant this,

 11      especially in light of kind of the fluidity of what happened,

 12      the fact that these editor's notes came out after the fact,

 13      and the fact that this is really an unprecedented

 14      circumstance.     So we hope that the Court will exercise its

 15      considerable discretion and allow us to proceed with an

 16      amended complaint and allow Mr. Sandmann back into this court.

 17           So that's the basis under the law that we seek this.

 18      Also, under Rule 15, we do not believe that it would be futile

 19      for us to do this.

 20                 THE COURT:    Well, that's what we're here today to

 21      discuss, or will be.

 22                 MR. McMURTRY:     Be happy to jump to that.

 23                 THE COURT:    The defendant, of course, has an opposing

 24      view.

 25                 MR. McMURTRY:     Yes.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 10 of 58 - Page ID#: 788

                                                                                  10


   1                 THE COURT:    That's a principal issue when you tender

   2     an amended complaint.

   3                 MR. McMURTRY:    Right.    So in this circumstance, we do

   4     not think it would be futlie.         And I'll just hit on the key

   5     reasons and then go into some more detail on those.

   6           First, our amended complaint contains expanded

   7     allegations that are related to the Taitano video.             And the

   8     Taitano video is the viral video that was embedded into the

   9     online Washington Post articles.

 10                  THE COURT:    Okay.   Now, let's get these videos

 11      straight.

 12                  MR. McMURTRY:    Okay.

 13                  THE COURT:    I told you before, presumably someone

 14      provided two DVDs.       One is a very long one involving the

 15      altercation with the African American Israelites, whatever

 16      they call themselves.       Another one was really short, and it

 17      showed Mr. Sandmann standing there and Mr. Phillips

 18      standing there.      There's a bunch of kids around.         Mr. Phillips

 19      standing there, beating on the drum, close up to Mr. Sandmann.

 20      It only lasts a couple minutes.         But that's all it showed.

 21            It didn't show whether Phillips had an opportunity to

 22      retreat, unlike what he said.         So it didn't really show

 23      whether he was trying to get by, like you said, which is why I

 24      said it seemed like since this video didn't show anything that

 25      seemed out of the ordinary, that it's his opinion that he was
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 11 of 58 - Page ID#: 789

                                                                                   11


   1     blocked.    I mean, that was a principal point of the original

   2     judgment.     So why don't you address that.

   3                 MR. McMURTRY:    Okay.    Well --

   4                 THE COURT:    That was the viral videos?

   5                 MR. McMURTRY:    There are two videos that are very

   6     similar.    There is a video that's a little bit longer than a

   7     minute, and there's a video --

   8                 THE COURT:    This was a little bit longer, about five

   9     minutes.

 10                  MR. McMURTRY:    Okay.    There is an unsourced edited

 11      viral video that was incorporated into the Washington Post

 12      initial reporting on this story that is -- is, in essence, you

 13      know, kind of a falsified statement of what went on because it

 14      only shows a snippet of what actually went on.

 15                  THE COURT:    What do you mean by a viral video?         It

 16      went to a lot of people who were interested in it and looked

 17      at it?    Is that what you mean?

 18                  MR. McMURTRY:    Tens of millions of people saw the

 19      video.

 20                  THE COURT:    Is that what makes it viral?

 21                  MR. McMURTRY:    Yes.    It goes out on Twitter.

 22                  THE COURT:    What if a lot of people saw other videos?

 23      How are we going to know which one we're talking about?

 24                  MR. McMURTRY:    Well, we know which one is viral

 25      because we do have evidence which one was passed around
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 12 of 58 - Page ID#: 790

                                                                                    12


   1     Twitter and which one ended up on the Washington Post website.

   2           But the one that ended up on the Washington Post website

   3     is the shortest, edited video that was seen by tens of

   4     millions of people that the Washington Post basically took off

   5     of the Internet and placed into the story on their Washington

   6     Post website.     That's the one I don't think the Court has

   7     seen.    And we've corrected that in our amended complaint by

   8     specifically referencing and providing the -- you know, the

   9     path through your computer to go look at that video.              It's

 10      still available on YouTube and other places.

 11                 THE COURT:     Why don't you, when you get through here,

 12      go back and put that one on a DVD and send it to me.              Run it

 13      by opposing counsel.

 14                 MR. McMURTRY:     Yes, I agree.      I will do that

 15      immediately.     And I apologize for not doing it the first time.

 16            What we did provide you, Your Honor, initially, to

 17      address this point on the videos, is we provided you a video

 18      that was entitled "The Truth in 15 Minutes," but I think you

 19      referenced that in your order.

 20                 THE COURT:     I think I looked at that.

 21                 MR. McMURTRY:     Yes.    And that is a video that we

 22      created to show what actually happened, more broadly what

 23      actually happened.       And we think if you look at that video,

 24      you take what Mr. Phillips said from an opinion to a, you

 25      know, false factual narrative.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 13 of 58 - Page ID#: 791

                                                                                  13


   1           And moreover, if you add onto that the fact that Phillips

   2     is a professional protester, as we allege in our complaint the

   3     Washington Post should have known, then we believe that to

   4     declare what he said as opinion for purposes of this motion to

   5     dismiss is not a correct assessment of what actually happened.

   6           Instead, we believe that Mr. Phillips went out to the

   7     Washington Post and to others and made -- recounted what he

   8     characterized as a factual assessment of what happened there.

   9     When you look at the longer video compared to the shorter

 10      video, it clearly shows that his factual assertions are false

 11      and, therefore, should not be treated as opinion, as protected

 12      as opinion by this Court.        That's how we have approached that

 13      issue.

 14            So there are other reasons why we think that our amended

 15      complaint would not be futile.         The second one is that the

 16      complaint contains more pictures photo-captured off of the

 17      Internet and inserted in the complaint of what the Washington

 18      Post said online and what the articles actually looked like if

 19      you were an online subscriber.

 20            And part of the problem with the first complaint is that

 21      it's difficult to always get all that stuff to work right, but

 22      we did, and the amended complaint is more careful and more

 23      thorough in that regard, and it's showing you explicit

 24      pictures of the cover image of the Taitano video.

 25            And just to be clear what I'm saying, Your Honor, is if
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 14 of 58 - Page ID#: 792

                                                                                  14


   1     you had gone on the Internet the day after this event and you

   2     had gone onto the Washington Post website and you had pulled

   3     up this article, you would see a picture of Nicholas Sandmann

   4     contained in the article, and you would be able to press a

   5     button, and it would show the unedited, unsourced, short viral

   6     video.    And so that's part of our argument I'll make later is

   7     why these articles are properly determined to be of and

   8     concerning Nicholas Sandmann.         So that's another thing that we

   9     do with our amended complaint.

 10            The third key point to show that there's not futility in

 11      bringing our amended complaint is that the editor's notes were

 12      not fully incorporated into our first complaint.             As I said

 13      before, they came out afterwards.          One of the editor's notes

 14      was referenced in the oral argument.          I spoke at length --

 15                 THE COURT:     I don't understand them to be arguing

 16      that those initial stories, that those are accurate.              They

 17      admit they weren't accurate.

 18                 MR. McMURTRY:     Yes, I agree.

 19                 THE COURT:     So we don't need to spend a lot of time

 20      on that.    The question is whether -- the main question seems

 21      to be, Phillips says that I was blocked and not allowed to

 22      retreat, whether that was an opinion --

 23                 MR. McMURTRY:     And that was --

 24                 THE COURT:     -- or was it the truth.       Is it his

 25      perception?     And the videos that I watched didn't show that.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 15 of 58 - Page ID#: 793

                                                                                  15


   1     It just showed two people standing there.

   2                MR. McMURTRY:     Correct.

   3                THE COURT:     Which is why I said that it didn't show

   4     that.

   5                MR. McMURTRY:     But there is a more complete video of

   6     record.    There are a couple of longer videos, one that's as

   7     long as an hour, one that's 15 minutes, that shows in great

   8     detail that what Mr. Phillips said was a false factual

   9     narrative of the events and, therefore, not a protected

 10      opinion.

 11            And I agree that the Washington Post, in its editor's

 12      notes, did admit that its initial reporting was incorrect.

 13      And therefore, it being incorrect and the context of the

 14      reporting and the gist of the reporting, combined with the

 15      false factual narrative, we believe, brings the publications

 16      of the Washington Post to the point of being defamatory.

 17            So, you know, that's, in broad scope, what we're saying.

 18      We think that the videos take this matter from being one of

 19      opinion to one of being a false factual narrative.

 20            Now -- so I made that point.        I won't make it again.

 21            Also in our amended complaint, we have expanded

 22      allegations that Mr. Phillips did not actually feel

 23      threatened; that he was not trying to diffuse anything; that

 24      instead, he was trying to create a media controversy.

 25            So we allege this in the amended complaint.           And I think
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 16 of 58 - Page ID#: 794

                                                                                    16


   1     it goes to the point of addressing the Court's consideration

   2     of his statements as being opinion by again demonstrating that

   3     he was, in essence, a professional protester and provocateur

   4     who was looking for a problem and then making up a story.

   5           I mean, he was all over the media for days after that

   6     becoming a celebrity, in essence, and we think that's what his

   7     intent was.     But we really won't know until we depose him.            So

   8     that's part of why we would like to be able to continue

   9     forward in this case, is to offer more about what Mr. Phillips

 10      was doing, who was paying his bills, things like that.              So I

 11      think that there's much to be gained there, but I'm getting a

 12      little bit off track.

 13            Another point on why we are not facing futility in this

 14      circumstance is that the amended complaint contains many

 15      allegations of -- not allegations, but instances in which

 16      individuals, including the Washington Post readers, editors,

 17      and reporters, interpreted the Washington Post's accusations

 18      against Nicholas Sandmann as being defamatory.            And I think

 19      we've said that earlier when you said the Washington Post has

 20      admitted that.      So we think that that also goes toward the

 21      issue of futility.

 22            And then finally, our amended complaint --

 23                 THE COURT:     You understand that if somebody posts

 24      something on their website, that the Post said something

 25      libelous, they are not liable for that under the
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 17 of 58 - Page ID#: 795

                                                                                   17


   1     Communications Decency Act?

   2                MR. McMURTRY:     Yes, I agree that's absolutely true.

   3     So if you look at --

   4                THE COURT:     It's not a very good law, in my opinion,

   5     but it's the law.

   6                MR. McMURTRY:     I think we can agree on that.         I don't

   7     know if the Post would agree on that.

   8           But, you know, from our perspective, when we talk about

   9     the outrage that was shown on social media and so forth, you

 10      know, the Court is tasked to look at the publication and look

 11      at the context of the publication and then create -- you know,

 12      determine what the gist of the publication was and whether or

 13      not it was defamatory.

 14            If it's defamatory in Kentucky, it would tend to expose

 15      somebody to hatred, ridicule, and contempt.            And we allege in

 16      our complaint that this, in fact, you know, did occur.              But

 17      we're not asking the Court to step outside of the complaint

 18      and say, oh, there's a social media outrage; therefore, it

 19      subjected this person to hatred, ridicule, and contempt, but

 20      only to know what social media is and how it works.

 21            In other words, there are millions and millions of people

 22      out there talking about this, or were talking about this,

 23      talking about this at the time that it occurred.             And that is

 24      a subtext as to, you know, why the publication was made, what

 25      the purpose of the publication was, what the gist of the
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 18 of 58 - Page ID#: 796

                                                                                  18


   1     publication was.      So we think that that is an addition to our

   2     argument that is helpful to make the amended complaint not

   3     futile.

   4           And I think I've got two or three minutes here so I'll

   5     try to --

   6                 THE COURT:    I took up some of your time.

   7                 MR. McMURTRY:    Okay.    I guess one thing I'd like to

   8     jump to, Your Honor, is something that you said in your order

   9     of your judgment.      On page 28 of your judgment, you said,

 10      "However, Phillips did not see it that way.            He concluded that

 11      he was being 'blocked' and not allowed to 'retreat.'              He

 12      passed these conclusions on to the Post.           They may have been

 13      erroneous, but, as discussed above, they are opinions

 14      protected by the First Amendment."

 15            And we think that that, you know, very much goes to the

 16      heart of what we're saying

 17                  THE COURT:    Well, that's based on the video I'm

 18      talking about.

 19                  MR. McMURTRY:    Okay.

 20                  THE COURT:    Mr. Sandmann is standing there, and the

 21      next day, or within a couple of days, he gave an interview to

 22      NBC, as I recall, saying, I stood there.           I didn't see why I

 23      should have to move.

 24            And Phillips was there, according to the video, using

 25      your video, Phillips is there beating his drum, and you don't
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 19 of 58 - Page ID#: 797

                                                                                  19


   1     really see anybody else.        There's a bunch of kids around, but

   2     you don't see anybody else.        So you don't see whether he could

   3     retreat or not.      You don't see what would happen if he said,

   4     Please excuse me.      I'd like to go through and get up to the

   5     Lincoln Memorial.      You just see the two of them standing

   6     there.

   7                 MR. McMURTRY:    Right.

   8                 THE COURT:    So I assume that Mr. Sandmann would -- I

   9     would have said, yeah, I would've let them pass.             If he had

 10      said, Please excuse me, I would like to get by, I assume he

 11      would have let him pass.        So that's why, on that one, I said

 12      it would be his opinion that he was being blocked.             He wasn't

 13      really being blocked.

 14                  MR. McMURTRY:    Right.    So I'd like to take the

 15      Court's statement that that could have been erroneous and just

 16      bring that into what the Supreme Court said in the Milkovich

 17      case.    And it basically said, "Even if the speaker states the

 18      facts upon which he bases his opinion, that those facts are

 19      either incorrect or incomplete, or if his assessment of them

 20      is erroneous, the statement may still imply a false assertion

 21      of fact."

 22            And I think, from this discussion with you, Your Honor,

 23      it's clear that the expanded video would be able to

 24      demonstrate that there really was no blocking, there was no

 25      targeting, there was no taunting, there was no surrounding.               I
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 20 of 58 - Page ID#: 798

                                                                                  20


   1     mean, this is discussed -- much of this is discussed in the

   2     Post's editor's notes where they retreated from their initial

   3     factual assertions on this point and said what Mr. Phillips

   4     said is not true.

   5           So it does seem that we can take what Mr. Phillips said,

   6     from the protection of the opinion that the Court has given

   7     that, and by looking and showing that what he said is

   8     erroneous, then show that it's really a false factual

   9     statement in that -- or a false factual narrative and

 10      something that is not subject to protection as opinion.

 11            So I think the Court even -- you know, you recognize that

 12      yourself in your opinion.        You've articulated more clearly why

 13      you said that.      Bringing that into context with the Milkovich

 14      case and the fact that additional video which has now been

 15      pled and demonstrated in our first amended complaint shows

 16      that our first amended complaint is not futile and can

 17      proceed.

 18            You know, and then turning to the issue of -- you know,

 19      we talked about the of and concerning.           We talked about the

 20      defamation.     I think the other thing that we would like to --

 21      the reason we would like to argue that an amended complaint

 22      would not be futile is because we provide more context as to

 23      what actually happened and what was said on the Post's

 24      website.

 25            So going back to this issue of you have to look at the
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 21 of 58 - Page ID#: 799

                                                                                  21


   1     four corners of the document, when you get online with the

   2     Washington Post or the New York Times or the Cincinnati

   3     Enquirer or whatever and you read an article, you'll get a

   4     screen.    Your Honor, you probably know, you scroll down,

   5     there's different things.        There's an advertisement.        There's

   6     a menu by which to guide yourself.          But there's also

   7     something -- and this is referenced on page 45 of our amended

   8     complaint -- which is called a Read More section, which

   9     provides context.

 10            And as we talk about the defamatory nature of what the

 11      Post published, we're really talking about its assertions of

 12      racist conduct.      In other words, that what Mr. Sandmann did by

 13      standing still and doing nothing, which the Court acknowledged

 14      in your order, how that is racist, or how it's racist conduct.

 15            And, you know, I think --

 16                 THE COURT:     I happened to just be reading before

 17      lunch, and they said, well, he had the hat on.            A lot of

 18      people somewhere in these papers has stated that some people

 19      regard that hat as being as racist as the confederate flag.

 20      Maybe I read it someplace else.         But the hat seemed to have a

 21      great deal more significance than the boys probably realized.

 22      That's my opinion.       A lot of the people interpret that hat as

 23      a red flag to a bull.

 24                 MR. McMURTRY:     That's true.     And probably --

 25                 THE COURT:     That's where some of this is coming from.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 22 of 58 - Page ID#: 800

                                                                                  22


   1                MR. McMURTRY:     I agree and accept Your Honor's, you

   2     know, conclusion with regard to the hat.

   3                THE COURT:     That's not a finding of fact.        That's

   4     just an opinion that I've gathered from reading all this --

   5     remember, I have five cases I've been through, and they all

   6     seem to have this same common denominator, this hat.

   7                MR. McMURTRY:     Right.    But recognizing that half the

   8     population might feel one way and half the other, again, it

   9     doesn't mean that (A) it can't be defamatory, can't be of a

 10      racist act or racist conduct.         We would allege that, in

 11      fact --

 12                 THE COURT:     There's cases that say somebody calling

 13      somebody a racist is a matter of opinion.

 14                 MR. McMURTRY:     Well, but not the conduct.        So what

 15      we're saying here is -- we think our case would be perfectly

 16      fine if Mr. Sandmann was wearing a, you know, Cincinnati Reds

 17      cap.    It wouldn't make any difference.         It might have changed

 18      the Post's reporting because they might not have been able to

 19      capitalize on it for their own agenda to the same extent they

 20      would if he had a Reds cap or a Bengals cap on.

 21             But the fact that they accused him of basically

 22      identifying, targeting, blocking, taunting, and surrounding a

 23      Native American, when combined with the Read More and the

 24      computer portion of the Post article.           The Read More section

 25      says, "Repugnant Image:        Indiana School Officials Investigate
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 23 of 58 - Page ID#: 801

                                                                                  23


   1     Soccer Team Appearing to Give Nazi Salute."            I think there is

   2     case law that says the Nazi salute is a racist act.

   3           Then the next article, "Apparent Nazi Salute at Prom

   4     Investigated by Wisconsin School District."

   5           Next article, "Black R&B Artist Hoped Singing for Trump

   6     Would Build a Bridge but Derailed Her Career Instead."

   7           Next article, "Rebuke from Iowa.         It's Time for Steve

   8     King to go."

   9           But you can see in some of these articles, they're

 10      referring to other racist conduct.          And I think if you look at

 11      the Phillips statements, the context of the entire article --

 12      and even I think it's fair to include these Read More

 13      statements because they were part of the electronic article --

 14      it shows that the Post reporting and use of the Phillips false

 15      factual narrative were -- that they were defamatory, and

 16      defamatory per se, and that generally speaking racist conduct.

 17                 THE COURT:     Before I forget, here's what I want you

 18      to do when you get back.        I want you to put on DVD or several

 19      DVDs every video you want me to watch, because there's been

 20      some confusion about the names of these videos.             Maybe it's

 21      just my confusion.       But I'm not sure I watched the ones you're

 22      telling me to watch.

 23                 MR. McMURTRY:     Okay.

 24                 THE COURT:     And, of course, showing them to opposing

 25      counsel and everything.        File them in the record or send them
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 24 of 58 - Page ID#: 802

                                                                                  24


   1     to me with a label on them what you're calling them so I'm

   2     sure I'm looking at the right video.

   3                MR. McMURTRY:     That's fine.     We will do that.

   4                THE COURT:     There's a mix-up about that.        I'm not

   5     sure -- the one I watched, you say there's two of them like

   6     that?

   7                MR. McMURTRY:     I took from your order that you

   8     read -- there was a Taitano video that was longer than a

   9     minute, two minutes or whatever.

 10                 THE COURT:     This was about five minutes.

 11                 MR. McMURTRY:     Okay.    And then there was one that was

 12      edited down to less than a minute.          We believe that's the

 13      one --

 14                 THE COURT:     I only watched two.      They were given to

 15      me on DVD.     I assumed it had been filed in the record.

 16                 MR. McMURTRY:     Yeah.    I'll take a look at those and

 17      make sure you have the right ones.

 18                 THE COURT:     If the defendant wants me to watch

 19      something else, you do the same thing.

 20                 MR. McMURTRY:     Okay.    Your Honor, thank you for the

 21      20 minutes.

 22                 THE COURT:     This is the first case I've ever had

 23      where these videos and links appeared.           And it seems strange

 24      to me -- apparently it's the law though -- that you can put a

 25      link in there to a video, but if somebody wanted to introduce
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 25 of 58 - Page ID#: 803

                                                                                  25


   1     it in evidence, you'd have to call a witness that explains

   2     what it shows, a witness who -- it may not have to be the

   3     witness who took it, but it would have to be somebody who was

   4     there and can say what it shows.

   5           But here you're putting in links and who knows who made

   6     these videos or where they came from, what they show.              You

   7     don't have any witnesses for it.         This seems strange to me,

   8     but it's the first time I've had it come up.

   9                MR. McMURTRY:     Well, and for purposes of our case, we

 10      alleged, you know, that's not really directly related to the

 11      of and concerning and defamatory nature of the case.              It's

 12      more of the negligence of the Post posting this unsourced

 13      viral video on its website as part of one of its articles

 14      about our client.

 15                 THE COURT:     But through your papers, you've got how

 16      many links to different videos in there?

 17                 MR. McMURTRY:     Well --

 18                 THE COURT:     If I'm sitting in my living room reading

 19      it, I'd have to go find a computer and look at it.             Put it on

 20      a DVD and send it to me.

 21                 MR. McMURTRY:     We'll provide an accurate record of

 22      those.

 23                 THE COURT:     Same for the defendant.

 24                 MR. McMURTRY:     Thank you, Your Honor.

 25                 THE COURT:     Okay.   You still have your ten-minute
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 26 of 58 - Page ID#: 804

                                                                                    26


   1     closing.

   2                 MR. McMURTRY:    Yes.    Thank you.

   3                 MR. BAINE:    Good morning, Your Honor.       Good

   4     afternoon, I should say.        Kevin Baine for the Washington Post.

   5     And with me today are Phil Collier and Bethany Breetz from the

   6     Stites & Harbison firm here in Kentucky and Thomas Hentoff and

   7     Katie Meeks from Williams & Connolly, and Kalea Clark I have

   8     here of counsel.

   9                 THE COURT:    The Post is well represented.        I'm not

 10      surprised.

 11                  MR. BAINE:    Your Honor, there are three categories of

 12      amendments here.      I want to address each one of them and

 13      demonstrate that each one is futile.          None of them and none of

 14      the arguments that have been made show that any error has been

 15      made in the Court's decision dismissing the original

 16      complaint.

 17            The first set of amendments relate to these videos.             To

 18      simplify things a little bit, if you read the plaintiff's

 19      papers, the significance of the videos that were embedded in

 20      the online articles is to show that the plaintiff was

 21      identified.     And on that basis, they say, well, okay.           It's

 22      all about of and concerning the plaintiff.            That's the

 23      argument.     That's why the videos are arguably relevant.

 24            There is no --

 25                  THE COURT:    One of the reasons anyway.        Go ahead.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 27 of 58 - Page ID#: 805

                                                                                  27


   1                MR. BAINE:     There is no claim in the case that the

   2     Washington Post defamed the plaintiff by something that was in

   3     one of the videos.       The substance of the videos is not the

   4     basis of the defamation claim.

   5           The allegedly false and defamatory statements --

   6                THE COURT:     Well, they're saying the one where he's

   7     standing in front there -- that's the one that causes me some

   8     concern, because I'm not sure what it's supposed to stand for.

   9     Maybe that's what you're saying.

 10            Do you remember which one I'm talking about?           I'm sure

 11      you do.

 12                 MR. BAINE:     Yes.   What I'm trying to say is that the

 13      complaint is very specific on what they claim are the false

 14      and defamatory statements.

 15                 THE COURT:     Right.

 16                 MR. BAINE:     And they're statements in the article.

 17      They're not statements in the video.          So you don't have to

 18      worry about the content of these long videos to decide this

 19      motion because there's no dispute of what they say, and

 20      they're not saying the Post is liable because of something in

 21      a two-and-a-half-minute video.         That's not what the videos are

 22      there to show.      The videos have been submitted --

 23                 THE COURT:     Well, they may show or they may not show

 24      that Mr. Phillips was blocked or he wasn't blocked.

 25                 MR. BAINE:     Well, let's talk about that for a second.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 28 of 58 - Page ID#: 806

                                                                                     28


   1                 THE COURT:    That's why I said it was an opinion,

   2     because there was nothing to accuse Mr. Sandmann.             Had

   3     Mr. Phillips said, Please excuse me, I'd like to go on up to

   4     the Lincoln Memorial, he would have let him pass.             That's why

   5     I said it was his opinion that he was blocked.

   6                 MR. BAINE:    And the videos will not alter that, Your

   7     Honor, in any way.       Here's why:

   8           There are -- the only things that are alleged to be false

   9     about that incident are the words in the Post article.              Okay.

 10      So the words in the Post articles are basically that Sandmann

 11      didn't move, that he remained motionless, that he didn't

 12      budge, that he and Phillips were at an impasse, and that

 13      Phillips was blocked.

 14            Now, some of those statements are factual statements that

 15      are indisputably true.       It is indisputably true that

 16      Mr. Sandmann did not move.        They allege that themselves in

 17      their complaint, in paragraph 50 of the original complaint and

 18      I forget what it is in the amended complaint.

 19                  THE COURT:    We've said it on --

 20                  MR. BAINE:    They allege it, and they said it in the

 21      interview.     He did not move.      He remained motionless.        There

 22      was an impasse.      He didn't move, as did all of the other

 23      students.     Those are the facts.

 24            Now, whether Sandmann -- whether Phillips was blocked was

 25      something, as the Court said, in which Sandmann and Phillips
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 29 of 58 - Page ID#: 807

                                                                                   29


   1     had this perception.       The fact that Mr. Sandmann didn't move,

   2     that he remained motionless, that he stood in the path, and

   3     that he didn't budge, those are facts that are true,

   4     undisputed.

   5            Mr. Phillips' perception was that because of all that, he

   6     was blocked.     Mr. Sandmann's perception was, well, I didn't

   7     block him.     The Court has said the nature of that statement,

   8     the word "blocked" is in the nature of an opinion based upon

   9     those disclosed facts.       The video can't change that

 10      conclusion.     That's a legal conclusion that the statement that

 11      he was blocked is an opinion based upon the facts.

 12                 THE COURT:     You're leaving part of it out.         He says,

 13      I couldn't retreat.

 14                 MR. BAINE:     Right.

 15                 THE COURT:     And the video might show whether or not

 16      he could have retreated and paint a broader picture.              There

 17      might be some video among all of these videos that would show

 18      that.

 19                 MR. BAINE:     And that, too, was Phillips' perception,

 20      that he couldn't retreat.

 21             Now, as I argued the last time I was at this podium, if

 22      you read that article in its entirety, no one can take

 23      literally as a factual statement the statement that "I

 24      couldn't retreat," because the article makes clear that he

 25      did.    The article says the incident ended when Phillips walked
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 30 of 58 - Page ID#: 808

                                                                                   30


   1     away.    He could retreat literally.        So he wasn't making a --

   2                THE COURT:     Well, the incident ended when the boys

   3     went to catch the bus.

   4                MR. BAINE:     That may be true, but that's not what the

   5     article says.     The article says the incident ended when

   6     Phillips walked away.

   7           So if you're asking did the article say something false,

   8     the article, taken as a whole, makes clear that Phillips was

   9     not prevented from walking away literally.            His perception

 10      was, I couldn't retreat.        I think what he meant was, I

 11      couldn't retreat up to the Memorial.          But you cannot read that

 12      first article literally to say that he couldn't move away,

 13      because the article says that he did.

 14            Now, as I said, the relevance of this video is on this of

 15      and concerning point.       And I thought that the gist of the

 16      plaintiff's motion was that the Court erred when it said that

 17      certain statements weren't about Mr. Sandmann.            I just want to

 18      make clear that we didn't read the Court's opinion to say that

 19      the statement about blocking wasn't about Mr. Sandmann.              To

 20      the contrary, the Court, at page 13 of its opinion, identifies

 21      nine statements from the first article that are being

 22      challenged.     One to 3, 8, 10, 13, 15 to 17.         And then the

 23      Court said, eight of those were not about Sandmann.             All but

 24      statement 10.

 25            The Court did not say statement 10 is not about Sandmann.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 31 of 58 - Page ID#: 809

                                                                                  31


   1     Statement 10 is a statement that the guy in the hat just stood

   2     there, we're at an impasse, he blocked my way.            The Court did

   3     not rule that was not about Sandmann.

   4           The Court ruled that was not actionable.           And this is on

   5     pages 22 and -- no, excuse me.         Just to confirm this, at pages

   6     22 and 23 of the transcript, the Court said to me that his

   7     friends and acquaintances knew who that sentence is referring

   8     to.   I agreed.

   9           And then at page 11 of the transcript, you said, "The

 10      only sentence in the whole article that refers to the

 11      plaintiff that they complain about is that statement about

 12      blocking."     And I agreed.     And so that wasn't the basis for

 13      the Court's ruling that wasn't actionable.

 14            Rather, at pages 17 and 22, the Court gave its reasons.

 15      And the Court said that statement's not actionable because

 16      blocking is a matter of opinion and there's nothing defamatory

 17      about what was described.        This description of this impasse,

 18      of Mr. Sandmann not moving, of being blocked, wasn't

 19      defamatory.

 20            In the context of this rambunctious, boisterous incident

 21      that's going on, the fact that two people are standing at an

 22      impasse doesn't subject Mr. Sandmann to public hatred,

 23      contempt, or ridicule.       It's not defamatory.       That was the

 24      basis for the Court's opinion.

 25            And the only thing that that video and that thumbnail
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 32 of 58 - Page ID#: 810

                                                                                  32


   1     picture from the video tie Mr. Sandmann to is that

   2     confrontation.      Because the thumbnail shows Phillips,

   3     Sandmann, staring at each other.         That's the function of that

   4     video.    It shows that was the person staring at Mr. Phillips.

   5           All of the other statements in the article about tomahawk

   6     chops and build the wall that are attributed to students, that

   7     picture doesn't tie Mr. Sandmann to those statements at all.

   8     And so that's why I say, these videos don't change anything

   9     about the Court's rulings, because the Court said that

 10      statement 10 was about Mr. Sandmann, and the videos don't show

 11      that any of the other statements were about him.             So the video

 12      doesn't change anything.

 13            The second category of statements -- of amendments

 14      rather -- are amendments relating to the editor's notes.

 15      They've now alleged in their complaint all these editor's

 16      notes.    Those editor's notes don't have anything to do with

 17      whether or not the statement about being blocked isn't a

 18      matter of opinion or not.        They don't have anything to do with

 19      whether or not these articles were defamatory.

 20                 THE COURT:     They have to do with whether they were

 21      inaccurate.

 22                 MR. BAINE:     To some degree, yes.      But not in any way

 23      that matters for this motion.

 24                 THE COURT:     Because, as I recall -- I've got five

 25      cases now about this.       But as I recall, in this case, they
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 33 of 58 - Page ID#: 811

                                                                                  33


   1     said that Sandmann was standing there and more or less implied

   2     that he had walked up to Phillips when actually it was -- and

   3     the boys had approached Phillips.          But actually it was

   4     Phillips that approached the boys, which is what I understand

   5     the editor's notes to make clear.

   6                MR. BAINE:     Well, I don't know that the editor's

   7     notes do that.

   8                THE COURT:     I have a lot of paper here.        I have

   9     notes --

 10                 MR. BAINE:     I don't recall if the editor's notes

 11      addressed that specific thing, but I'd like to go through a

 12      couple of the editor's notes to explain the way I view them.

 13                 THE COURT:     Go ahead.

 14                 MR. BAINE:     The editor's notes were not labeled

 15      corrections.     One of them was, and I'll get to that; but for

 16      the most part, they're not labeled corrections.             They're

 17      labeled editor's notes, because they were not correcting, for

 18      the most part, misstatements in fact.

 19            The first editor's note -- and this is in paragraph 221

 20      of the amended complaint.        But it makes clear the difference

 21      between an editor's note and a correction.            It said there had

 22      been a correction the week before of the incorrect fact that

 23      Phillips had fought in the war.         That was a mistake, and that

 24      was subject to something called a correction.

 25            But this was different.       This is called an editor's note.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 34 of 58 - Page ID#: 812

                                                                                  34


   1     And here's what it says.        It says, "Subsequent reporting, a

   2     student's statement, and additional video allow for a more

   3     complete assessment of what occurred."           "A more complete

   4     assessment of what occurred."

   5           That doesn't say those are factual falsehoods.            An

   6     opinion can be subject to more complete assessment just as a

   7     statement of fact can.       That's not necessarily a statement

   8     there was a factual error.

   9           Then the note continues, and it says that the subsequent

 10      reporting and the students' statements and additional video

 11      either contradicted or failed to confirm accounts provided by

 12      Phillips and others, including the following:            That Phillips

 13      was prevented by one student from moving on.

 14            The note explained that the high school student,

 15      Mr. Sandmann, facing Phillips, had issued a statement

 16      contradicting his opinion, giving his different assessment of

 17      what had occurred.       That's not an admission of factual error.

 18      It's the reporting that, as the Court said, that Sandmann and

 19      Phillips had different perceptions of what had occurred.

 20            What Sandmann said himself in his public statement is

 21      interesting.     He says, "I never felt I was blocking the Native

 22      American protester."       That's a quote.      "I never felt" I was

 23      blocking him.

 24            That sure sounds like just what the Court has said.             Sure

 25      sounds like an opinion.        That was his perception.       "I never
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 35 of 58 - Page ID#: 813

                                                                                   35


   1     felt that."     Not that's a false statement of fact.

   2           The other things that the editor's note updated or

   3     provided additional information relating to were the

   4     statements that the group had been taunted in the lead-up to

   5     the encounter.

   6           The problem with that sentence was the timing.            Lead-up

   7     was wrong.     The group hadn't been taunted in the lead-up to

   8     the encounter.      It was after the encounter began.         So there

   9     was a timing issue there.

 10                 THE COURT:     Which group are we speaking of now?

 11                 MR. BAINE:     Beg your pardon?

 12                 THE COURT:     I'm sorry.    Which group are you saying

 13      had been taunted?      The Israelites or the boys or the Indians?

 14                 MR. BAINE:     The initial article says that Phillips'

 15      group had been taunted in the lead-up to the encounter.              In

 16      fact, they were taunted after the encounter began.             That was a

 17      mistake in after or before.        But that has nothing to do with

 18      this claim of defamation.

 19            The third thing that the Post --

 20                 THE COURT:     Does your article say that Sandmann

 21      taunted them --

 22                 MR. BAINE:     No, it didn't say that.

 23                 THE COURT:     -- the Native American group?

 24                 MR. BAINE:     The article did not say that Mr. Sandmann

 25      taunted anybody.      It only said that he didn't move and that he
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 36 of 58 - Page ID#: 814

                                                                                  36


   1     arguably blocked him.       All the statements about taunting were

   2     attributed to students, the teens, some students, never

   3     connecting Mr. Sandmann.

   4           So then we get to the group liable problem that when you

   5     have a big group and you say, well, some of them were

   6     taunting, you can't assume that any particular person was

   7     taunting.

   8           The editor's note says that all the subsequent reporting

   9     failed to confirm that the students were trying to institute a

 10      conflict.     Now, remember, that was another thing that the

 11      Court said was an opinion.        That was an opinion expressed by

 12      one of the Native American protesters based upon his

 13      observation that there was a rambunctious and aggressive

 14      display going on.

 15            Since then, Mr. Sandmann had issued a statement saying

 16      they weren't trying to instigate a conflict.            So the Post

 17      responsibly did an editor's note saying, well, subsequent

 18      reporting, Mr. Sandmann's statement contradicts this opinion

 19      of this Native American protester's that the students were

 20      trying to instigate a conflict.         Different perspectives

 21      offering different opinions on what was going on.

 22            The version of the note that appears in the newspaper

 23      also addressed the last article.         And here's what it says by

 24      way of editor's note.       "The story reported denial of one

 25      student," Mr. Sandmann, "that he's heard any student say
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 37 of 58 - Page ID#: 815

                                                                                   37


   1     anything hateful or racist at any time.           The story should have

   2     noted that widely circulated video from that day does not

   3     corroborate that such statements were made."

   4           So that's not correcting some false statement of fact.

   5     It's just saying it's additional information that confirms

   6     Mr. Sandmann's statement that he didn't hear anything.

   7           The next note in paragraph 224 of the amended complaint

   8     was a correction, not an editor's note.           That was because the

   9     Post was correcting a mistake.         It had reported the diocese

 10      had apologized for the students' actions.           The correction said

 11      it had not apologized.       It had condemned their behavior but

 12      had not apologized.       So they corrected that misstatement.

 13            And then I think another editor's note explained that the

 14      Philip Bump column had been revised to delete references to

 15      public perceptions, based upon the initial video, that the

 16      student facing Phillips appeared to physically intimidate him.

 17      A more complete video does not show that the student

 18      physically intimidated Phillips.

 19            This is obviously referring to public perceptions.             So

 20      they deleted the reference to public perceptions based upon

 21      video that were negated by subsequent video.

 22            Well, public perceptions are opinions based upon

 23      disclosed facts and available video, not a correction of

 24      factual error.

 25            Then finally, the editor's note on the last article
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 38 of 58 - Page ID#: 816

                                                                                   38


   1     says -- this is the one that's entitled "Viral Standoff is

   2     More Complicated Than It First Seemed."           It refers to

   3     subsequent coverage and noted the article had been revised --

   4     this is a quote, "revised to clarify that certain statements

   5     are not corroborated by widely available video of the

   6     incident."

   7           Again, that does not indicate that any of the statements

   8     challenged in this lawsuit were factual mistakes as opposed to

   9     opinions.     But the Court has given multiple grounds for

 10      rejecting the claim based upon each of the statements in these

 11      articles.     And our view is that none of those grounds has been

 12      affected by either the editor's notes or the video.

 13            So the third category of amendments are a whole bunch of

 14      paragraphs about Mr. Phillips' credibility, which they do say

 15      in their brief, at one point, bear upon the issue of

 16      negligence.     And if this case were ever to go to trial and the

 17      issue were whether the Post reasonably relied upon a factual

 18      statement Mr. Phillips made or whether they had reckless

 19      disregard for truth, I suppose we can get into Mr. Phillips'

 20      credibility.

 21            But as the plaintiff acknowledges -- well, maybe they

 22      don't acknowledge it.       Even if these were statements of

 23      opinion, as the plaintiff says, they say the Post is liable

 24      for failing to disclose facts that bore upon Mr. Phillips'

 25      credibility.     That's why they think this is relevant.           They
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 39 of 58 - Page ID#: 817

                                                                                  39


   1     feel that they've now alleged facts that show that he was not

   2     reliable and that's important because the Post should have

   3     disclosed those facts.

   4            Well, the law doesn't require the Post to disclose facts

   5     bearing upon the credibility of the person's opinion that's

   6     being reported.      The reader can judge that opinion based upon

   7     the facts that are offered to support the opinion.             There's no

   8     case anywhere that says an opinion becomes actionable because

   9     the person that reports it doesn't talk about the credibility

 10      of the person who offered the opinion.           That's just not the

 11      law.

 12             It's obvious, though, that Mr. Phillips was an antagonist

 13      of Mr. Sandmann.      He was at a standoff with Mr. Sandmann.

 14      Obviously, he's not a supporter of Mr. Sandmann.             So the

 15      reader knew that about Mr. Phillips.          He wasn't a neutral

 16      third party.     He was a participant in the whole incident.            And

 17      so they know that, well, we can take that into account in

 18      assessing his credibility.

 19             And all these other allegations about Mr. Phillips are

 20      primarily to the effect that, oh, he protests a lot and he's

 21      always on the leftist side of causes.           He's protested against

 22      the pipeline.     He's talked about healthcare.         He's always off

 23      on the left.

 24             Well, I'm not sure what that has to do with credibility

 25      to begin with, but it certainly doesn't bear upon whether the
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 40 of 58 - Page ID#: 818

                                                                                  40


   1     Post has some obligation to disclose more facts about him.

   2     And, in fact, they did disclose that he'd been involved in

   3     previous protests.       So if that's what the reader needs to

   4     know, they knew that from the Post article.

   5            And then finally, I should say one thing.          Counsel didn't

   6     touch on it here but --

   7                THE COURT:     I think the point -- I've been over this

   8     proposed amended complaint several times.           The point they're

   9     trying to make with discussing Phillips is they're trying to

 10      rebut what the Court said that it was an opinion that he was

 11      being blocked, and they're saying it wasn't his opinion; he

 12      was lying.     He knew he wasn't being blocked.         That's what I

 13      understand that amendment to be driving at.

 14                 MR. BAINE:     That is -- that is the argument I was

 15      about to address, and it's one of the things that they say in

 16      their papers.

 17                 THE COURT:     Because if you allege somebody's lying

 18      and it's not really his opinion, maybe that opinion rule won't

 19      fly.    That's their argument.

 20                 MR. BAINE:     Right.

 21                 THE COURT:     I'm not sure it's correct, but that's

 22      their argument.

 23                 MR. BAINE:     But they cite no cases to support that,

 24      and we cite two cases that dispose of that argument.

 25             In the Milkovich case, Supreme Court case involving an
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 41 of 58 - Page ID#: 819

                                                                                  41


   1     opinion by Chief Justice Rehnquist, here's what he says in

   2     Footnote 7.     "The issue of falsity relates to the defamatory

   3     facts implied by a statement of opinion.           For instance, the

   4     statement, 'I think Jones lied' may be provable as false on

   5     two levels.     First, that the speaker really did not think

   6     Jones had lied but said it anyway.          And second, that Jones

   7     really had not lied.       It is," the Chief Justice says, "the

   8     second level of falsity which would ordinarily serve as the

   9     basis for a defamation action."         In other words, the substance

 10      of the statement, not whether or not the speaker really

 11      believed the opinion.

 12            That's what Chief Justice Rehnquist is saying in Footnote

 13      7.   He says, if they didn't really believe the opinion, that

 14      might bear upon malice, if that's an issue, but it's false as

 15      to the underlying statement here that Phillips was blocked --

 16      that Sandmann was blocked.        That's either a false statement of

 17      fact or it's an opinion, but whether or not Mr. Phillips

 18      really believed he was blocked is not the basis for a lawsuit.

 19            In the Hammer v. City of Osage case in the Eighth

 20      Circuit, the Court said, "Statements of opinion, even if made

 21      maliciously or insincerely, are afforded absolute privilege

 22      under the free speech clause of the First Amendment and cannot

 23      be made actionable libel."        "Even if made insincerely or

 24      maliciously."     And if the law were otherwise, every person who

 25      misstates an opinion would be subject to sue based upon the
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 42 of 58 - Page ID#: 820

                                                                                  42


   1     allegation that he didn't really hold the opinion.

   2           Look at restaurant reviews.        Everybody knows classically

   3     restaurant reviews are opinions; they can't be the basis for a

   4     libel suit.     Well, if the plaintiff's argument were correct,

   5     they could come to court and say, well, the restaurant

   6     reviewer didn't really believe the substance of his opinions.

   7     I can sue and prove as a fact that he didn't believe it.

   8           Every public opinion of any kind can be the basis for a

   9     libel suit, and we would then have you plumbing the depths of

 10      people's souls and minds to find out, gee, do they really

 11      believe what they said or are they saying it for some ulterior

 12      purpose.

 13            How can we impose liability on the ground that, well, we

 14      really think that he's got some hidden agenda?            Everybody

 15      knows what Mr. Phillips' agenda was on the mall.             He was

 16      protesting for Native American recognition and respect.

 17      Everybody knows that he was in a face-to-face confrontation

 18      with Mr. Sandmann.       And he wasn't Mr. Sandmann's ally.         He was

 19      his adversary.      Everybody knows that.

 20            He expressed his opinion about how he felt in that

 21      incident on the mall, and the Post reported his opinions and

 22      reported the facts that proved -- that supported that opinion

 23      in Mr. Phillips' mind.

 24            The readers can judge that, whether or not that opinion

 25      is sound or not sound.       They have Mr. Sandmann expressing his
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 43 of 58 - Page ID#: 821

                                                                                  43


   1     position.     I didn't feel -- I didn't think that I was blocking

   2     him in any way.      But to argue simply that the person who

   3     expresses these opinions is not a credible source and,

   4     therefore, the Post can't report his opinions would tie every

   5     reporter's hands in reporting on every incident, every

   6     political demonstration that they cover.           They'd have to talk

   7     to the participants.       They're all giving their perceptions.

   8     Then the Post would have to say, well, I wonder whether that

   9     person really believes that.         Maybe they didn't really believe

 10      it.

 11            There's no case that suggests that that can be the basis

 12      for liability.      The sub-suit of the alleged defamation is the

 13      opinion itself.      And if it's an opinion, it's not actionable.

 14      If the facts are disclosed, people can look at the facts and

 15      look at the opinion and weigh it.

 16            Finally, I know I've taken a lot of time --

 17                  THE COURT:    You're right on time.

 18                  MR. BAINE:    -- but they have argued that the Court

 19      failed to consider the context of these articles, and I think

 20      that's an unfair criticism.        The Court considered the entire

 21      context and said in its opinion, I'm looking at these

 22      statements in the context of the entire article.

 23            They say that -- let me just look at my notes here for a

 24      second.    I wanted to find a point.

 25            Oh, they argue that part of the context is the Make
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 44 of 58 - Page ID#: 822

                                                                                  44


   1     America Great hat.       Well, Mr. Sandmann was wearing the hat.

   2     So if the hat is the context that turns everything into a

   3     racist statement, that's true.         He was wearing the hat.

   4            And the Court considered the context of the article in

   5     its entirety.     They want you to consider things that aren't in

   6     the article.     And to the extent they're asking you to consider

   7     context outside the article, those are extrinsic facts.

   8     That's a libel per quod claim.         It's not a libel per se claim.

   9            And if they're asking you to consider context outside the

 10      four corners of the article, they have to allege special

 11      damages, which they have not done.          They're not arguing that

 12      they've alleged special damages, even in the amended

 13      complaint.     And we've explained in our brief why they have

 14      not.

 15             Finally, they say that the Court should look at the

 16      comments on the Post website to tell the Court how to

 17      interpret the article.       Well, it's the Court's job, as a

 18      matter of law, to decide how the article can reasonably be

 19      understood by an average reader.         And the Court applies its

 20      judgment and its experience to decide whether or not it would

 21      be reasonable to read an article to mean certain things.

 22             The Court doesn't do that by asking what a self-selected

 23      group of commenters on the Internet might have said.              For one

 24      thing, the people who comment don't say, I interpret the

 25      article above to mean X.        They generally go off and launch
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 45 of 58 - Page ID#: 823

                                                                                  45


   1     into their own opinions, based upon their own preconceptions

   2     and they're own biases.

   3           They're not purporting to tell anybody what that article

   4     I just read means.       They're giving their take on the whole

   5     issue.    And even if they did say, I think that's what the

   6     article means, it's for the Court to decide whether that's

   7     reasonable.

   8           And the reality is that these commenters, we don't know

   9     whether they've read the whole article at all, whether they

 10      went beyond the headlines.        We don't know whether they saw

 11      some video on the Internet and then saw a Post headline and

 12      decided to write, comment, without reading any of the article.

 13      That's why the Court does this on its own asking itself how

 14      could a reasonable reader interpret this article.

 15                 THE COURT:     Well, here's the heart of the assessment.

 16      If I take the pictures of Mr. Sandmann that he can be

 17      identified with most of the public, what I see as the main

 18      thing is about Phillips, these new allegations about Phillips.

 19            They allege, as I understand it, that Phillips knew darn

 20      well that he had a way to retreat when he said "I didn't have

 21      a way to retreat," and he knew that he wasn't really being

 22      blocked.    This is additional stuff that wasn't in the original

 23      complaint.     And that's the allegation.        It has to be proved.

 24      If we reopen the case, it has to be proved.            But it's an

 25      allegation.     It's a new allegation.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 46 of 58 - Page ID#: 824

                                                                                  46


   1                MR. BAINE:     Well, but there's a question of law for

   2     the Court to decide, Your Honor, whether or not one can state

   3     a claim, based upon an opinion, on the ground that the person

   4     expressly didn't really believe that opinion.

   5           It doesn't alter -- the new allegations about

   6     Mr. Phillips' credibility don't alter in any way the nature of

   7     the statement.      The Court has said that certain parts of that

   8     statement, such as "didn't move" are facts, but the assessment

   9     that someone was blocked is a perception or an opinion by its

 10      nature.

 11            If, by its nature, it's an opinion, it's not actionable.

 12      And the allegation that Mr. Phillips didn't really believe it

 13      doesn't transform it into a statement of fact.            It's still a

 14      statement of opinion.       And it's the substance of the opinion

 15      that is arguably hurtful.        But it can't be false because it's,

 16      by its nature, a matter of perception.

 17                 THE COURT:     If he says, I had no way to retreat, I

 18      wasn't allowed to retreat, and if you had a broader view of

 19      it, there is plenty room for him to retreat --

 20                 MR. BAINE:     Well, Your Honor --

 21                 THE COURT:     I had a very narrow picture of it when I

 22      made that statement at the conclusion of the first opinion;

 23      that he was standing there and they wouldn't get out of his

 24      way if he says excuse me.        That's when he said there was no

 25      reasonable way to retreat; it was too crowded or too steep or
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 47 of 58 - Page ID#: 825

                                                                                  47


   1     whatever that he couldn't retreat.

   2           But if they came up with a video that shows that he had

   3     plenty of room to retreat, I would say that they've shown a

   4     false statement.

   5                MR. BAINE:     Well, Your Honor --

   6                THE COURT:     And then the Post -- there would be a

   7     jury issue, of course.       It would be a jury issue whether the

   8     Post was negligent in that case when they allege all the other

   9     new stuff that they've got in there.

 10                 MR. BAINE:     Well, on that particular statement that I

 11      couldn't retreat, as I said, the first article, reading that

 12      in context makes clear he was able to retreat because it said

 13      it ended when he walked away.         And so you have to read that in

 14      its entirety and then it's obvious that Phillips was engaging

 15      in, I would say, rhetorical hyperbole, which is, by its

 16      nature, opinion.

 17            He wasn't literally saying, I could not move in any

 18      direction because the article says he moved away.             And even if

 19      that's what he could be understood to mean, the Post said

 20      unequivocally, as a fact, not qualified in any way, that he

 21      ended the confrontation by walking away.

 22            So he was able to walk away.        He was able to retreat.

 23      And the Post did not say otherwise.

 24            Even if one considered that as a factual statement by

 25      Phillips that I couldn't walk away, the Post then says he did
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 48 of 58 - Page ID#: 826

                                                                                  48


   1     walk away.     So the Post did not publish that he could not at

   2     all walk away.

   3           So I think, read in context, he is saying, I felt

   4     blocked.    I couldn't move on.       I couldn't move forward.       I

   5     think what he probably meant was, I couldn't move forward

   6     rather than I couldn't go away, because he did go away.

   7           The Post cannot be responsible for the meaning that he

   8     couldn't move at all because it said he decided to walk away.

   9                 THE COURT:    Well, he didn't go away because somewhere

 10      in this record it said this is all going on and somebody told

 11      the boys, come on, the bus is here, get on the bus, and the

 12      boys went and got on the bus.

 13                  MR. BAINE:    Well, Your Honor --

 14                  THE COURT:    And I guess somebody in the indigenous

 15      people's crowd said, "We won.         We won."    And the boys went

 16      home.    It's alleged someplace the boys went home, didn't even

 17      know all this was going to hit the fan.

 18                  MR. BAINE:    Your Honor, with respect, I think

 19      you're --

 20                  THE COURT:    When they got home, they found all this

 21      stuff on the media and other things that had been described.

 22                  MR. BAINE:    With respect, I think you're blurring

 23      together what we learned later on, what Mr. Sandmann said

 24      later on, what he says now in his complaint, and what the Post

 25      said in the first article.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 49 of 58 - Page ID#: 827

                                                                                    49


   1           The Post said unequivocally in the first article that the

   2     confrontation ended when Mr. Phillips walked away, not when

   3     someone said, hey, the bus is here; it's time to go.              That's

   4     what people said later on.

   5                 THE COURT:    I don't know how important that is.

   6                 MR. BAINE:    And this statement about being blocked

   7     only appears in that first article.          By the time we get to

   8     subsequent reporting by the Post, the Post doesn't say blocked

   9     at all.    It just says neither budged.

 10            But I would refer the Court to the article.           The article

 11      that contains the word "blocked" has to be read in its

 12      entirety.     And that article says that the whole thing ended

 13      when Phillips and his group walked away.           It said nothing

 14      about it ended when the boys decided to leave because buses

 15      came.

 16            So you have to look at the article itself as a whole, not

 17      what someone said some days or weeks later.            The question is

 18      whether or not the person read that article, who knows from

 19      that article that Phillips, in fact, was able to and did walk

 20      away.    That's the context of his rhetorical statement that I

 21      couldn't retreat.

 22                  THE COURT:    Okay.

 23                  MR. BAINE:    Thank you, Your Honor.

 24                  MR. WOOD:    May I argue for our ten minutes, Your

 25      Honor?
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 50 of 58 - Page ID#: 828

                                                                                  50


   1                 THE COURT:    Yeah, go ahead.

   2                 MR. WOOD:    Thank you.

   3           Mr. Baine says -- and this is a quote -- "I think what he

   4     meant was."     Your Honor is trying to look at these various

   5     videos to figure out what was Phillips saying.            The problem

   6     is, the only way to answer that question is to depose

   7     Mr. Phillips.

   8           One of the reasons that we believe this case has to go

   9     beyond motion to dismiss is because it needs a fully developed

 10      factual record.      Because under defamation law, Your Honor, you

 11      just don't see a term and go, that's opinion.            You have to

 12      look at the factual circumstances to determine whether the

 13      speaker -- in this instance, Mr. Phillips -- was expressing an

 14      opinion or whether Mr. Phillips was expressing a factual

 15      narrative.     That's a jury issue, unless the evidence is

 16      overwhelming on motion for summary judgment where it could be

 17      decided by the Court.

 18            And I have to admit, Judge, I've done a lot of defamation

 19      work.    This does sound confusing.        It's not.    Here's what

 20      happened.

 21            There is about a one-minute video clip that went viral.

 22      There were other longer videos out there, but that was not

 23      what was getting played in the media.           That was not getting

 24      what was posted on the Washington Post articles.             It was just

 25      the one-minute clip that shows, as Your Honor noted, Nicholas
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 51 of 58 - Page ID#: 829

                                                                                    51


   1     standing with Nathan Phillips pounding the drum in front of

   2     him.

   3            What happened before?      What happened afterwards?       That

   4     video doesn't tell us anything.

   5            But here's what happened to Nicholas.         At the time that

   6     video of one minute went viral, Nathan Phillips hit the

   7     airwaves.     Nathan Phillips was on CBS, talking to ABC, talking

   8     to NBC, talking to the Washington Post; and he was telling

   9     them, this is what happened.

 10             Now, his stories changed.      His factual narrative changed.

 11      He wasn't believable.       But they post articles republishing his

 12      factual narrative of what happened.          "He blocked me.      I was

 13      intimidated by him.       He was taunting me."

 14             You can't label that opinion unless you know, under the

 15      evidence, what Mr. Phillips was intending to convey.              And I

 16      believe the evidence, if we're allowed to develop it in a

 17      fully developed record, will be such that a jury could easily

 18      find that Mr. Phillips was intending to convey facts.              And

 19      even the Washington Post, in their notes, has admitted that

 20      fact.

 21             Instead of talking about what they say, let me just read

 22      to you three or four of what the Post notes say.

 23             Subsequent reporting.      That would be investigation.        "A

 24      student statement and additional video allow for a more

 25      complete assessment of what occurred."
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 52 of 58 - Page ID#: 830

                                                                                  52


   1           "Either contradicting or failing to confirm accounts

   2     provided in that story, including that Native American

   3     activist Nathan Phillips was prevented by one student from

   4     moving on, that his group had been taunted by the students in

   5     the lead-up to the encounter, and that the students were

   6     trying to instigate a conflict."

   7           The Post went in after the fact, after we sent them a

   8     retraction demand, and they said that part of Mr. Phillips'

   9     narrative is not true.

 10            There's no such thing as a false opinion.           This is not

 11      what Mr. Baine said, we're trying to sue them because they

 12      republished a false opinion that Mr. Phillips didn't believe

 13      was false.     That's nonsense.

 14            This young man wears a MAGA cap.         You may look at him and

 15      you may see racist.       Others may see Make America Great Again;

 16      I love my country.       That's an opinion.

 17            We're not here because of people's opinions about the

 18      caps.    We're here because whatever color cap he was wearing,

 19      if it was plain white, Mr. Phillips went out and told a

 20      factual narrative that this young white student, with a white

 21      cap let's say, got in front of him to instigate a conflict,

 22      blocked his way, while he was being subjected as a Native

 23      American to taunting and being blocked so that he couldn't get

 24      away from the taunting.        And that describes a boy, in that

 25      instance, wearing a white cap, as someone who is engaging in
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 53 of 58 - Page ID#: 831

                                                                                  53


   1     racist misconduct.

   2           We wouldn't tolerate having any young white person get in

   3     front of a Native American, block his way, not let him retreat

   4     while he's taunting him and jeering him.           That was the

   5     narrative factually of Nathan Phillips.           It's not the truth.

   6     Nathan Phillips is a liar.

   7           And they published his lies.        They published his

   8     narrative.     Because they didn't take the time to go back and

   9     look at what happened before or what happened afterwards.

 10      They just took the one-minute clip and republished the

 11      description factually of Nathan Phillips.           That's why they're

 12      sued, because to do that without investigation was negligent.

 13            This case is only in front of you, Your Honor, to

 14      determine whether the lawsuit, lengthy as it is, whether it

 15      sets forth a plausible cause of action for the negligent

 16      republication of false and defamatory statements.

 17            They admitted in the other notes, taunting they proved

 18      was not true.     That was false.      Blocking him, not true.       That

 19      was false.     Physically intimidating, more complete videos,

 20      does not show that the students physically intimidated

 21      Phillips.     They have admitted that the factual narrative --

 22                  THE COURT:    What were you just reading from?

 23                  MR. WOOD:    I'm reading from the -- I can cite them,

 24      Your Honor.     It's the editor's notes from the Washington Post.

 25                  THE COURT:    Okay.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 54 of 58 - Page ID#: 832

                                                                                  54


   1                MR. WOOD:     In those notes, what the Post did, after

   2     we sent them a retraction demand, over a month and a half

   3     after the event, is they went out and investigated the factual

   4     narrative of Nathan Phillips.         They should have done that

   5     before they published it.

   6           But when they finally got around to looking into the

   7     factual narrative of Phillips about taunting and intimidating

   8     and blocking, they admitted that it was false, in part because

   9     they finally took the time to look at the before video that

 10      was available but undisclosed by them and the after video.

 11            This is not about Nathan Phillips' opinion, Your Honor.

 12      If he can somehow, in his testimony, convince the Court or a

 13      jury that he was merely giving his opinion, well, more power

 14      to him.

 15            I think anyone will easily see that Nathan Phillips was

 16      out on television and in news broadcasts talking about his

 17      recollection of what happened that day.           And that is factual.

 18      It either happened or it didn't happen.           And we now know and

 19      the Washington Post admits it didn't happen.

 20            Yet they took that false narrative of Phillips and used

 21      it to convey a gist that this young boy was engaged in racist

 22      misconduct.     Not because he's wearing the hat.         That might

 23      have been the straw that broke Jeff Bezos' back and said let's

 24      run with this story because of the cap.           But that's not what

 25      this case is about.
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 55 of 58 - Page ID#: 833

                                                                                  55


   1           This young boy was accused of racist misconduct, blocking

   2     a Native American, jeering at him, taunting him, physically

   3     intimidating him.       That's the gist of their articles in the

   4     four corners of the articles.         And it is a gist that is based

   5     on false factual statements by Nathan Phillips.

   6           So it's not an opinion case, Your Honor, unless

   7     Mr. Phillips can convince a jury that he went on all these

   8     television networks to give his opinion.           I bet you that -- I

   9     bet you when NBC's asked or CNN, why did you interview Nathan

 10      Phillips, I bet when I ask the reporter from the Washington

 11      Post, why did you interview Nathan Phillips, to get his

 12      opinions?     No.

 13            They interviewed Nathan Phillips repeatedly to get the

 14      facts, as he allegedly gave them.          Facts that turned out to be

 15      like shifting sand, changing from interview to interview,

 16      which ultimately, even the defendant admits, his factual

 17      narrative was false.

 18            That's why it's important for this young man to have not

 19      just a day in court.       Your Honor has recognized the magnitude

 20      of this case to the public in general.           The magnitude of the

 21      case that I care about is Nicholas Sandmann, a young boy who

 22      aspires to be a lawyer.        I don't believe --

 23                  THE COURT:    After he sees this case, he may change

 24      his mind.

 25                  MR. WOOD:    Or he may be inspired to fight for
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 56 of 58 - Page ID#: 834

                                                                                  56


   1     justice.

   2           But, Your Honor, I make that point only because -- and I

   3     know enough to know about the demur practice.

   4                THE COURT:     What?

   5                MR. WOOD:     They used to practice law by filing

   6     demurs, and you would get lawsuits thrown out because they

   7     didn't meet a technical pleadings requirement.            The Civil

   8     Practice Act and the Federal Rules of Civil Procedure came

   9     along and they said, we're going to have a broad scope for

 10      amendments because we're not going to have cases thrown out on

 11      technical issues like a demur because somebody didn't plead

 12      right.

 13            He just wants the Court to look at his lawsuit, as best

 14      he can develop it before discovery, and say, you know what, if

 15      you can prove all this, it's plausible.           You set out a

 16      plausible case for the negligent republication of false and

 17      defamatory statements, and now you get to move on,

 18      Mr. Sandmann.

 19            Because at the end of the day, what we really want for

 20      Nicholas Sandmann is we want a final ruling on this case,

 21      whether it be by Your Honor or by a jury.           We want it to be

 22      decided on a fully developed factual record.

 23            We do not want it to be decided on what Mr. Baine thinks

 24      that Nathan Phillips was trying to say or what Joe Blow said

 25      in a comment.     We want to go to the principals; Nathan
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 57 of 58 - Page ID#: 835

                                                                                   57


   1     Phillips, the eyewitnesses, the reporters.            We want to get the

   2     facts and fully develop the facts.

   3           And then, and then only, whether he wins or whether he

   4     loses, he will have the satisfaction of knowing, win or lose,

   5     that at least this Court, and hopefully, I believe, a jury,

   6     will reach its decision based on a fully developed factual

   7     record.

   8           This case should not be thrown out on motion to dismiss.

   9     The original complaint should not have, in my opinion.              The

 10      amended complaint, we think, makes it abundantly clear that we

 11      should move this case to discovery.          Not to the Sixth Circuit,

 12      but to discovery.

 13            Thank you, Your Honor.

 14                 THE COURT:     All right.

 15                 MR. BAINE:     May I have 30 seconds, Your Honor?

 16                 THE COURT:     Pardon me?

 17                 MR. BAINE:     May I have 30 seconds?

 18                 THE COURT:     Thirty seconds.     I'll time you.

 19                 MR. BAINE:     Got it.    I just want to direct the Court

 20      to two of its holdings in its opinion which I think are

 21      unchanged.

 22            At page 17, the Court wrote that whether Mr. Phillips

 23      was, quote, blocked "is simply not capable of being proved

 24      objectively incorrect" by the nature of this statement.              I

 25      think that holding stands.        It is unaffected by any evidence
Case: 2:19-cv-00019-WOB-CJS Doc #: 60 Filed: 10/21/19 Page: 58 of 58 - Page ID#: 836

                                                                                   58


   1     or additional allegations.

   2           Secondly, the Court said on page 22, "The article quotes

   3     Phillips, who stated that an individual in a hat 'blocked' his

   4     path and we were at an impasse."         The Court went on to say

   5     there's nothing defamatory about that.

   6           So there were two alternative grounds for holding that

   7     the blocking statement was not actionable.            One, it was an

   8     opinion by its nature.       Not that Mr. Phillips intended

   9     opinions, but by its nature, it stated opinion.             And secondly,

 10      there's nothing defamatory about suggesting that, in the

 11      context of a rambunctious, three-sided confrontation, two

 12      people are at an impasse where one blocked the other.              Just

 13      not defamatory.

 14            Thank you.

 15                 THE COURT:     All right.    Well, get those DVDs to me,

 16      and I'll get you -- it's going to take me several days, at

 17      least, but I'll get you a decision on this as quick as I can.

 18            Again, my compliments to both sides, which makes my job

 19      difficult.

 20            (Proceedings concluded at 2:23 p.m.)
                                      - - -
 21
                                     C E R T I F I C A T E
 22
                  I, JOAN LAMPKE AVERDICK, RDR, CRR, certify that the
 23      foregoing is a correct transcript from the record of
         proceedings in the above-entitled case.
 24
         _\s\ Joan Lampke Averdick____               _   October 21, 2019
 25      JOAN LAMPKE AVERDICK, RDR, CRR              Date of Certification
         Official Court Reporter
